DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending in this Office correspondence.

Double Patenting
Claim 1 – 18 of this application is patentably indistinct from claims 1 – 17 of Application No. 16/216,521, now U.S. Patent 10,956,425.  Pursuant to 37 CFR 1.78(f) or pre-AIA  37 CFR 1.78(b), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the application are claiming common subject matter, as follows: 

  Instant application 17/193785
Co-pending Application 16/216,521
USP 10,956,425
1. A method, comprising: 
receiving, at a client device, user input comprising a request to generate a command for initiating performance of a particular computer-based action of a plurality of computer-based actions using at least one application installed on the client device; 





identifying, by the client device, content currently displayed by the client device when the user input is received;

determining, by the client device and based on one or more of the user input and the identified content, at least one first term to include in the command, wherein the at least one first term is associated with multiple computer-based actions of the plurality of computer-based actions; 

determining, by the client device, that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command;



resolving, by the client device and in response to determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content, the one or more second terms to be included in the command based on user attribute data stored at the client device;



 generating, by the client device and based on the at least one first term and the one or more resolved second terms, 













the command for initiating performance of the particular computer-based action using the at least one application installed on the client device; and initiating performance, by the client device and based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device.






2. The method of claim 1, wherein determining the at least one first term to include in the command comprises: identifying the at least one first term based on determining that the multiple computer-based actions are performable via one or more applications installed on the client device.

3. The method of claim 1, wherein determining, by the client device, that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command comprises: determining an inability to resolve a subcategory for a category of entities determined based on the identified content.

4. The method of claim 1, wherein the user attribute data used in resolving the one or more second terms includes a current location of the client device, as determined by one or more hardware components of the client device.

5. The method of claim 1, further comprising: generating interactive content based on processing the generated command, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes the generated command to be executed; and providing, in response to receiving the voice input, the interactive content for display at the computing device.

6. The method of claim 1, wherein initiating performance, by the client device and based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device includes:
interfacing with an API of the at least one application based on a parse of the generated command.



7. A system, comprising: one or more processors; and one or more storage devices storing instructions that, when executed, cause the one or more processors to perform operations comprising: receiving user input comprising a request to generate a command for initiating performance of a particular computer-based action of a plurality of computer-based actions using at least one application installed on a client device; identifying content currently displayed by the client device when the user input is received; determining, based on one or more of the user input and the identified content, at least one first term to include in the command, wherein the at least one first term is associated with multiple computer-based actions of the plurality of computer-based actions; determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command; resolving, in response to determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content, the one or more second terms to be included in the command based on user attribute data stored at the client device; generating, based on the at least one first term and the one or more resolved second terms, the command for initiating performance of the particular computer- based action using the at least one application installed on the client device; and initiating performance, based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device.

8. The system of claim 7, wherein determining the at least one first term to include in the command comprises: identifying the at least one first term based on determining that the multiple computer-based actions are performable via one or more applications installed on the client device.

9. The system of claim 7, wherein determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command comprises: determining an inability to resolve a subcategory for a category of entities determined based on the identified content.


10. The system of claim 7, wherein the user attribute data used in resolving the one or more second terms includes a current location of the client device, as determined by one or more hardware components of the client device.

11. The system of claim 7, the operations further comprising: generating interactive content based on processing the generated command, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes the generated command to be executed; and providing, in response to receiving the voice input, the interactive content for display at the client device.

12. The system of claim 7, wherein initiating performance, based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device includes:
interfacing with an API of the at least one application based on a parse of the generated command.


13. A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: receiving user input comprising a request to generate a command for initiating performance of a particular computer-based action of a plurality of computer-based actions using at least one application installed on a client device; identifying content currently displayed by the client device when the user input is received; determining, based on one or more of the user input and the identified content, at least one first term to include in the command, wherein the at least one first term is associated with multiple computer-based actions of the plurality of computer-based actions; determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command; resolving, in response to determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content, the one or more second terms to be included in the command based on user attribute data stored at the client device; generating, based on the at least one first term and the one or more resolved second terms, the command for initiating performance of the particular computer- based action using the at least one application installed on the client device; and initiating performance, based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device.

14. The non-transitory computer-readable medium of claim 13, wherein determining the at least one first term to include in the command comprises: identifying the at least one first term based on determining that the multiple computer-based actions are performable via one or more applications installed on the client device.

15. The non-transitory computer-readable medium of claim 13, wherein determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command comprises: determining an inability to resolve a subcategory for a category of entities determined based on the identified content.

16. The non-transitory computer-readable medium of claim 13, wherein the user attribute data used in resolving the one or more second terms includes a current location of the client device, as determined by one or more hardware components of the client device.

17. The non-transitory computer-readable medium of claim 13, the operations further comprising: generating interactive content based on processing the generated command, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes the generated command to be executed; and providing, in response to receiving the voice input, the interactive content for display at the client device.

18. The non-transitory computer-readable medium of claim 13, wherein initiating performance, based on executing the generated command, of the particular computer- based action using the at least one application installed on the client device includes:
interfacing with an API of the at least one application based on a parse of the generated command.



1. A method implemented by one or more processors, the method comprising:

receiving a voice input provided at a computing device by a user of the computing device; 

in response to receiving the voice input, identifying at least one action term for an action query, wherein the at least one action term is mapped to at least one entity term and at least one computer-based action in one or more databases;

identifying content displayed by the computing device most recently relative to receiving the voice input, wherein the content displayed by the computing device most recently relative to receiving the voice input is content displayed in response to an interaction between the computing device and the user initiated previous to receiving the voice input at the computing device; 

processing the identified content displayed by the computing device most recently relative to receiving the voice input to resolve the at least one entity term for the action query; 

in response to determining, based on the processing, that the at least one entity term remains unresolved: 

determining a current location of the computing device based on location information generated by the computing device, and resolving the at least one entity term, for the action query, using the determined current location of the computing device; and 

subsequent to resolving the at least one entity term for the action query: 

generating interactive content based on processing the action query including the resolved at least one entity term of the action query, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes performance, by a computer application installed on the computing device, of the computer-based action for the resolved at least one entity term; 

providing, in response to receiving the voice input, the interactive content for display at the computing device; and 

initiating performance of the computer-based action in response to a user selection of the graphical element when the interactive content is displayed at the computing device, wherein initiating performance of the computer-based action comprises causing the computer application installed on the computing device to automatically perform the computer-based action for the resolved at least one entity term.




2. The method of claim 1, wherein causing the computer application to automatically perform the computer-based action comprises: interfacing with an API of the computer application based on a parse of the action query.



3. The method of claim 1, wherein identifying the at least one action term for the action query comprises: identifying the at least one action term based on determining that the computer-based action is performable via one or more applications installed on the computing device.



4. The method of claim 1, wherein determining, based on the processing, that the at least one entity term remains unresolved comprises: determining that an entity in the identified content is subject to multiple interpretations.


5. The method of claim 4, wherein causing the computer application to automatically perform the computer-based action comprises: interfacing with an API of the computer application based on a parse of the action query.

6. The method of claim 1, wherein determining, based on the processing, that the at least one entity term remains unresolved comprises: determining an inability to determine a species for a genus determined in the identified content.


7. The method of claim 1, wherein identifying the at least one action term for the action query in response to receiving the voice input is based at least in part on the identified content.

8. The method of claim 1, wherein resolving the at least one entity term further comprises using user attribute data stored in the computing device.

9. A system, comprising: memory storing instructions; one or more processors, operable to execute the instructions stored in the memory, wherein the instructions comprise instructions to: receive a voice input provided at a computing device by a user of the computing device; in response to receiving the voice input, identify at least one action term for an action query, wherein the at least one action term is mapped to at least one entity term and at least one computer-based action in one or more databases; identify content displayed by the computing device most recently relative to receiving the voice input, wherein the content displayed by the computing device most recently relative to receiving the voice input is content displayed in response to an interaction between the computing device and the user initiated previous to receiving the voice input at the computing device; processing the identified content displayed by the computing device most recently relative to receiving the voice input to resolve the at least one entity term for the action query; in response to determining, based on the processing, that the at least one entity term remains unresolved: determine a current location of the computing device based on location information generated by the computing device, and resolve the at least one entity term, for the action query, using the determined current location of the computing device; and subsequent to resolving the at least one entity term for the action query: generate interactive content based on processing the action query including the resolved at least one entity term of the action query, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes performance, by a computer application installed on the computing device, of the computer-based action for the resolved at least one entity term; provide, in response to receiving the voice input, the interactive content for display at the computing device; and initiate performance of the computer-based action in response to a user selection of the graphical element when the interactive content is displayed at the computing device, wherein initiating performance of the computer-based action comprises causing the computer application installed on the computing device to automatically perform the computer-based action for the resolved at least one entity term.





10. The system of claim 9, wherein the instructions to cause the computer application to automatically perform the computer-based action comprise instructions to: interface with an API of the computer application based on a parse of the action query.

11. The system of claim 9, wherein the instructions to identify the at least one action term for the action query comprise instructions to: identify the at least one action term based on determining that the computer-based action is performable via one or more applications installed on the computing device.

12. The system of claim 9, wherein the instructions to determine, based on the processing, that the at least one entity term remains unresolved comprise instructions to: determine that an entity in the identified content is subject to multiple interpretations.

13. The system of claim 12, wherein the instructions to cause the computer application to automatically perform the computer-based action comprise instructions to: interface with an API of the computer application based on a parse of the action query.

14. The system of claim 9, wherein the instructions to determine, based on the processing, that the at least one entity term remains unresolved comprise instructions to: determine an inability to determine a species for a genus determined in the identified content.

15. The system of claim 9, wherein identifying the at least one action term for the action query in response to receiving the voice input based at least in part on the identified content.

16. The system of claim 9, wherein resolving the at least one entity term further is further based on user attribute data stored in the computing device.

17. At least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to: receive a voice input provided at a computing device by a user of the computing device; in response to receiving the voice input, identify at least one action term for an action query, wherein the at least one action term is mapped to at least one entity term and at least one computer-based action in one or more databases; identify content displayed by the computing device most recently relative to receiving the voice input, wherein the content displayed by the computing device most recently relative to receiving the voice input is content displayed in response to an interaction between the computing device and the user initiated previous to receiving the voice input at the computing device; processing the identified content displayed by the computing device most recently relative to receiving the voice input to resolve the at least one entity term for the action query; in response to determining, based on the processing, that the at least one entity term remains unresolved: determine a current location of the computing device based on location information generated by the computing device, and resolve the at least one entity term, for the action query, using the determined current location of the computing device; and subsequent to resolving the at least one entity term for the action query: generate interactive content based on processing the action query including the resolved at least one entity term of the action query, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes performance, by a computer application installed on the computing device, of the computer-based action for the resolved at least one entity term; provide, in response to receiving the voice input, the interactive content for display at the computing device; and initiate performance of the computer-based action in response to a user selection of the graphical element when the interactive content is displayed at the computing device, wherein initiating performance of the computer-based action comprises causing the computer application installed on the computing device to automatically perform the computer-based action for the resolved at least one entity term.

 

















Claims 1 – 18 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 – 17 of co-pending application 16/216,521, now U.S. Patent 10,956,425.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of corresponding language that recites virtually all of the same elements and functions claimed in the claim 1 of instant application and claim 1 of  the copending invention, e.g., “generating, by the client device and based on the at least one first term and the one or more resolved second terms, the command for initiating performance of the particular computer-based action using the at least one application installed on the client device; and initiating performance, by the client device and based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device.” 
The claimed differences would be obvious to a programmer of ordinary skill because the instant claims are merely broader and/or alternate variations of the claims recited in the co-pending application.
Because the instant claims merely add/delete/modify the additional elements from the set of elements and functions claimed in the parent application, such modifications would be readily apparent to a programmer of ordinary skill.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit/add/modify the additional elements of claim 1 to arrive at the claim 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before.
It would have been obvious to modify instant claims in order to resolve unresolved entities in connection with execution of computer-based actions that result from action queries that are generated based on content accessed in computing device.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/034056 A1 issued to Alexander Penev et al. (“Penev”) and in view of U.S. Patent Grant Publication (PGPUB) 2014/0019462 A1 issued to Larry Heck et al. (“Heck”).

With respect to claims 1,7 and 13, Penev teaches a method, a system and a program product (see summary of the Invention), comprising:
receiving, at a client device, user input for initiating performance of a particular computer-based action of a plurality of computer-based actions using at least one application installed on the client device (page 6, para 2: the user provides input to the device);
identifying, by the client device, content currently displayed by the client device when the user input is received (page 6, para 3 and page 9, para 3h: The content currently displayed, being the text of the email itself, is analyzed as described in further detail below to identify content descriptors. The content identified is the text features of the currently displayed content, including any displayed file names);
determining, by the client device and based on one or more of the user input and the identified content, at least one first term to include in the command, wherein the at least one first term is associated with multiple computer-based actions of the plurality of computer-based actions (page 9, Para 4 and page 10, Para 1: the content identified is the text features of the currently displayed content, including any displayed file names. content descriptors for that content is identified. After transforming the input displayed content, the top-most tags are query expanded to obtain a richer content-query. The new content descriptors are now considered a search query); 
 determining, by the client device, that one or more second terms to be included in the command cannot be resolved from the user input (page 9, para 3: presenting content currently on the device. The content identified is the text features of the currently displayed content, including any displayed file names. The text actually displayed is used and in other alternatives content analyzed extends to content not actually displayed but associated with the displayed content, such as the name of the file whose content is displayed but not the name of the file itself or the rest of the paragraph that is in part displayed); or the identified content given the determined at least one first term of the command input (page 11, para 5 – page 12, para3: The device can determine its location via GPS and triangulation. The ad-selector can prompt the user to place a marker on a map or to ask them for their zip/area code. The location component in this example provide a latitude, longitude and radius triplet that describes the area in which the advertisement is considered relevant. The radius may be as small as a few blocks or as large as a country. The ad-selector will model using tags and build a user profile. We model long­term interest as repeated confirmation of short-term interests and we model short-term interests as viewing ads); 
resolving, by the client device (Page 9, para 4: The content descriptors for that content is identified. If the content displayed is already stored and indexed in the device's memory using mContext then the content descriptors are previously determined when the content was stored and indexed. The ad-selector can simply access these content descriptors from memory rather than reanalyze the content); and 
in response to determining that one or more second terms to be included in the command cannot be resolved from the user input or the identified content, the one or more second terms to be included in the command based on user attribute data stored at the client device (page 11, para 5 – page 12, para3: The device can determine its location via GPS and triangulation. The ad-selector can prompt the user to place a marker on a map or to ask them for their zip/area code. The location component in this example provide a latitude, longitude and radius triplet that describes the area in which the advertisement is considered relevant. The radius may be as small as a few blocks or as large as a country. The ad-selector will model using tags and build a user profile. We model long­term interest as repeated confirmation of short-term interests and we model short-term interests as viewing ads);
generating, by the client device and based on the at least one first term and the one or more resolved second terms, the command for initiating performance of the particular computer-based action using the at least one application installed on the client device (Page 9, para 4 – 5: The ad-selector can simply access these content descriptors from memory rather than reanalyze the content. Otherwise, they are generated as needed by transforming the text identified as currently displayed on the device. The transformation step uses techniques that are already known to those skilled in the art: case-folding, stop-word removal, stemming, extracting salient words, and finally TFIDF weighting. The goal of the transformation step is to convert arbitrary content text into a weight tag-form representation); and 
initiating performance, by the client device and based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device (Page 6, para 2 – 4: Referring to Fig. 2, the user provides input to the device that causes the display to change. The user then starts to enter text of the email being written by the user to suggest to a friend that they go to watch a movie. The text also appears in the current display of the email interface. The content currently displayed, being the text of the email itself, is analyzed to identify content descriptors. The processor then performs a comparison of the identified content descriptors <movie> and <social> with the advertisement descriptors stored in memory, and identifies a match with advertisement descriptor <movie> for an advertisement for the movie Lord of the Rings.). 
Penev teaches claimed invention substantially as claimed. However, Penev  does not explicitly teach a request to generate a command as claimed. 
Heck teaches a request to generate a command (Heck: para [0019]: a submission of a query by a user to a device that is executed to generate a query result for presentation to the user. As a first example, a user may submit a query including a description of files of interest; para [0025]: users to interact with a device using various forms of natural user input (e.g., voice- or text-input natural language; vocal inflection; manual gestures performed without touching any component of the device; and visual focus on a particular element of a display), where such natural user input specifies both content and commands to the device). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Prenev's selection of relevant documents for presentation on a portable computing device with the teachings of Hecks’s receiving a first query from a device provided by a user in order to controlling computer to initiate execution of computer-based action.  
In a modified system, the server can present the query results to the device by providing the query results and the types of query adjustments that can be applied to fulfill various types of natural action input received from the user. The adjusted query result can be presented, thus enabling the user to interact naturally in the submission and adjustment of a query (command) with the device in a similar manner as communicating with an individual. Thus, the user can not have to understand anything about the input components of the device or the commands applicable by the device, but can speak, gesture, and otherwise communicate with the device in the same manner as with another individual. 

As to claims 2, 8 and 14, determining the at least one first term to include in the command comprises: identifying the at least one first term based on determining that the multiple computer-based actions are performable via one or more applications installed on the client device (Penev: Page 6, para 4: The processor performs a comparison of the identified content descriptors <movie> and <social> with the advertisement descriptors stored in memory, and identifies a match with advertisement descriptor <movie> for an advertisement for the movie Lord of the Rings. The location of the user and the personal preferences of the user can also be taken into account in this analysis. These are external factors that can influence the advertisement selector's selection. Assuming that this is the only match of descriptors, then the processor selects the Lord of the Rings advertisement and causes it to be displayed on the screen. This is performed in real time so that the advertisement is displayed while the email is still being composed by the user). 
As to claims 3, 9 and 15, determining, by the client device, that one or more second terms to be included in the command cannot be resolved from the user input or the identified content given the determined at least one first term of the command comprises: determining an inability to resolve a subcategory for a category of entities determined based on the identified content (Penev: page 6, para 3 – 4: The processor performs a comparison of the identified content descriptors <movie> and <social> with the advertisement descriptors stored in memory, and identifies a match with advertisement descriptor <movie> for an advertisement for the movie Lord of the Rings. The location of the user and the personal preferences of the user can also be taken into account in this analysis. These are external factors that can influence the advertisement selector's selection.).

As to claims 4, 10 and 16, the user attribute data used in resolving the one or more second terms includes a current location of the client device, as determined by one or more hardware components of the client device device (Page 6, para 2 – 4: Referring to Fig. 2, the user provides input to the device that causes the display to change. The user then starts to enter text of the email being written by the user to suggest to a friend that they go to watch a movie. The text also appears in the current display of the email interface. The content currently displayed, being the text of the email itself, is analyzed to identify content descriptors. The processor then performs a comparison of the identified content descriptors <movie> and <social> with the advertisement descriptors stored in memory, and identifies a match with advertisement descriptor <movie> for an advertisement for the movie Lord of the Rings.). 
As to claims 5, 11 and 17, generating interactive content based on processing the generated command, wherein the interactive content includes a graphical element that, when selected via further user input received at the computing device, causes the generated command to be executed; and providing, in response to receiving the voice input, the interactive content for display at the computing device device (page 6, para 2: the user provides input to the device. The user input leads to a general “action” performed by the system and considered to match the vague expression initiate providing od an action query);
As to claims 6, 12 and 18, initiating performance, by the client device and based on executing the generated command, of the particular computer-based action using the at least one application installed on the client device (Page 6, para 2 – 4: Referring to Fig. 2, the user provides input to the device that causes the display to change. The user then starts to enter text of the email being written by the user to suggest to a friend that they go to watch a movie. The text also appears in the current display of the email interface. The content currently displayed, being the text of the email itself, is analyzed to identify content descriptors. The processor then performs a comparison of the identified content descriptors <movie> and <social> with the advertisement descriptors stored in memory, and identifies a match with advertisement descriptor <movie> for an advertisement for the movie Lord of the Rings), includes: interfacing with an API of the at least one application based on a parse of the generated command (Heck: Para [0046], the computing environment may provide an application programming interface (API) that the application may invoke with a query result and a natural action input received from the user, and the API may respond with an adjusted query).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USP 7,603,367 issued to Kanter et al. discloses display information of items categorized into hierarchical nodes is generated in response to request for nodes. List of selectable attributes arranged into attribute categories is displayed for each node.
USP 7,765,227 issued to Khoshnevisan et al. discloses generating search results related to an item based on a search query. Ranks for the search results are determined and a subset of the search results is identified based on the determined ranks.
USPGPUB 2007/0168382 issued to Tillberg et al. discloses electronically receiving an input scan containing a field for containing data. The input scan is analyzed to identify lines and fields within the input scan by locating line segment and by clustering line segments co-located within a specified shift distance.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2022
/SHAHID A ALAM/Primary Examiner, Art Unit 2162